411 So. 2d 1025 (1982)
Levi HICKS, Appellant,
v.
STATE of Florida, Appellee.
No. 81-1638.
District Court of Appeal of Florida, Second District.
March 31, 1982.
*1026 Jerry Hill, Public Defender, and Linda Alperstein, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and David T. Weisbrod, Asst. Atty. Gen., Tampa, for appellee.
HOBSON, Acting Chief Judge.
After a jury trial, Levi Hicks was found guilty of disorderly conduct, resisting arrest, and aggravated battery, a lesser included offense of attempted murder. Although the jury found Hicks guilty of aggravated battery, the court adjudged him guilty of attempted murder. The law is well established that the judgment of the trial court must conform to the verdict of the jury. Thrift v. State, 295 So. 2d 690 (Fla. 1st DCA 1974); State v. Puckett, 345 So. 2d 829 (Fla. 1st DCA 1977). Once the jury found Hicks guilty of aggravated battery, the trial court was compelled to adjudicate him guilty and sentence him for that offense.
The cause is therefore reversed and remanded with directions to the trial court to vacate and set aside the judgment and sentence, and to enter a judgment in accordance with the jury verdict, sentence to be as provided by law.
REVERSED and REMANDED.
DANAHY and CAMPBELL, JJ., concur.